Title: William Cabell Rives to James Madison, 15 June 1836
From: Rives, William Cabell
To: Madison, James


                        
                            
                                My dear sir,
                            
                            
                                
                                    Washington
                                
                                June 15th ’36.
                            
                        
                        
                        Lieut. Hudson of the Navy has just given me in charge for you the enclosed Diploma of Honorary Membership of
                            the United States Naval Lyceum, which, admitting of convenient transmission thro’ the mail, I have now the honor to
                            forward to you.
                        We have seen, with great concern, from some recent notices in the news-papers, that your health, of late, has
                            not been as good as usual. I trust, however, we shall have the satisfaction, on our return, of finding both Mrs. Madison
                            & yourself in the enjoyment of your usual health & spirits; & with the homage of my best respects
                            to her, I remain, my dear sir, with sentiments of <pro>found & affectionate respect, your’s most truely
                        
                        
                            
                                W C Rives.
                            
                        
                    